Case 1:19-cv-21524-DPG Document 23 Entered on FLSD Docket 05/24/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                      CASE NO.: 1:19-cv-21524-GAYLES/OTAZO-REYES


  STANLEY PRESENDIEU,

         Movant,

  v.

  UNITED STATES OF AMERICA,

        Respondent.
  ______________________________________/


                                               ORDER

         THIS CAUSE comes before the Court on Magistrate Judge Alicia M. Otazo-Reyes’s

  Report and Recommendation (the “Report”) [ECF No. 17] regarding Movant Stanley Presendieu’s

  Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal

  Custody (the “Motion”) [ECF No. 1]. On April 19, 2019, Movant filed his Motion requesting a

  reconsideration of his sentence of 212 months’ imprisonment. See United States v. Presendieu,

  Case No. 15-20032, [ECF No. 279] (S.D. Fla. Oct. 15, 2015). On June 28, 2019, the Court referred

  this case to Judge Otazo-Reyes, pursuant to 28 U.S.C. § 636(b)(1)(B), for a ruling on all pre-trial,

  non-dispositive matters and a report and recommendation on all dispositive matters. [ECF No. 5].

  On September 17, 2020, Judge Otazo-Reyes issued her Report recommending that the Motion be

  denied. [ECF No. 17]. Movant timely filed objections (the “Objections”), [ECF No. 18], to which

  the Respondent responded. [ECF No. 22].

         A district court may accept, reject, or modify a magistrate judge’s report and

  recommendation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to which
Case 1:19-cv-21524-DPG Document 23 Entered on FLSD Docket 05/24/2021 Page 2 of 2




  objections are made are accorded de novo review, if those objections “pinpoint the specific findings

  that the party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009); see

  also Fed. R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which no specific

  objections are made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v. WestPoint

  Underwriters, L.L.C., 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v. Prem, Inc.,

  208 F. App’x 781, 784 (11th Cir. 2006).

         Having conducted a de novo review of the Motion, Report, Objections, and record, the

  Court agrees with Judge Otazo-Reyes’s well-reasoned analysis and conclusion that the Motion

  should be denied.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         1.      Magistrate Judge Alicia M. Otazo-Reyes’s Report and Recommendation, [ECF No.

                 17], is AFFIRMED AND ADOPTED and incorporated into this Order by

                 reference.

         2.      Movant Stanley Presendieu’s Motion under 28 U.S.C. § 2255 to Vacate, Set Aside,

                 or Correct Sentence by a Person in Federal Custody, [ECF No. 1], is DENIED.

         3.      This case is CLOSED.

         DONE AND ORDERED in Chambers at Miami, Florida, this 24th day of May, 2021.




                                                ________________________________
                                                DARRIN P. GAYLES
                                                UNITED STATES DISTRICT JUDGE




                                                   2
